internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-114616-98 date band ordinance date trust agreement dear this responds to your letter dated date written on behalf of the band requesting rulings under sec_61 sec_451 and sec_671 of the internal_revenue_code the information submitted states that the band is a federally recognized indian_tribe organized and operating under a constitution approved by the secretary of the interior pursuant to the indian reorganization act of u s c the band is an indian_tribal_government within the meaning of sec_7701 of the code the information further states that the band conducts gaming pursuant to its self-determination powers and the indian gaming regulatory act u s c sec_2701 et seq igra enacted by congress in igra was enacted to provide a statutory basis for the operation of gaming by indian tribes enabling tribes to achieve economic development tribal self-sufficiency and a strong government section b of igra provides that net_revenues from any class ii gaming activities conducted or licensed by any indian_tribe may be used to make per capita payments to members of the indian_tribe only if a the indian_tribe has prepared a plan to allocate revenues to uses authorized by section b b b the plan is approved by the secretary of the interior as adequate particularly with respect to uses described in section b b i or iii c the interests of minors and other legally incompetent persons who are entitled to receive any of the per capita payments are protected and preserved and the per capita payments are disbursed to the parents or legal guardian of such minors or legal incompetents in such amounts as may be necessary for the health education or welfare of the minor or other legally incompetent person under a plan approved by the secretary of the interior and the governing body of the indian_tribe and d the per capita payments are subject_to federal taxation and the tribes notify members of such tax_liability when payments are made pursuant to section of igra the band has elected to distribute a portion of its gaming revenue in the form of a per capita payment to its membership by adopting the revenue allocation plan codified in the ordinance section v of the ordinance provides that per capita payments will only be distributed to enrolled members of the band the revenue allocation plan was approved by the secretary of the interior section v of the ordinance requires that the revenue designated to pay per capita payments of minor or incompetent members be placed in irrevocable trusts the trusts administered by an independent institutional trustee section ii of the ordinance provides that the band’s tribal council has the inherent authority to place into trust the per capita payments or any portion or percentage thereof of any minor or individual who is declared incompetent by a court of competent jurisdiction the band is named as the donor of the trusts the minor or incompetent members of the band are beneficiaries of the trusts the trusts are to be administered pursuant to the terms of the trust agreement section dollar_figure of the trust agreement provides that it is the tribal council’s specific intention and direction that the assets of the separate trusts be combined for ease of administration provided that the separate character of the beneficiaries’ proportionate shares is preserved section dollar_figure of the trust agreement provides that the trustee shall accumulate the net_income and add such accumulated net_income to principal section dollar_figure of the trust agreement provides that in the case of trusts for minors the trust assets shall be distributed to the beneficiary if the beneficiary is then competent upon application of the beneficiary providing sufficient evidence of eligibility approved by the trustee or trustees or the tribal council in accordance with the following schedule at age twenty-five percent of the then principal at age thirty-three percent of the then principal at age fifty percent of the then principal and at age the remaining assets of the trust prior to the time the beneficiary reaches the age of the trustee or trustees or the tribal court unanimously in their sole discretion may make distributions to defray the unreimbursed medical_expenses in excess of dollar_figure incurred by the beneficiary in any one calendar_year provided that the tribal council concurs in the determination made by the trustee or trustees upon the petition of the parent or legal guardian of the minor trust assets shall be distributed to the parent or legal guardian of the minor in such amounts as from time to time the trustee or trustees or the tribal court unanimously in their sole discretion deem necessary for the minor’s health education or welfare section dollar_figure of the trust agreement provides that in the case of any of the trusts for any adult member who has been formally adjudicated to be legally incompetent the trust assets shall be distributed to the beneficiary upon the petition of the parent or legal guardian of the beneficiary in such amounts as from time to time the trustee or trustees unanimously in their sole discretion deem necessary for the beneficiary’s health education or welfare section dollar_figure of the trust agreement provides that the trusts are irrevocable section dollar_figure of the trust agreement provides that if any trust assets remain in a_trust at the beneficiary's death those assets shall be distributed to his or her surviving children if there are no surviving children those assets shall be distributed to his or her surviving parents who are members of the band in the absence of either surviving children or surviving parents who are members of the band the assets revert to the band section dollar_figure of the trust agreement provides that no title in any share shall vest in a beneficiary prior to distribution likewise no beneficiary shall have any power to sell assign transfer encumber anticipate or otherwise dispose_of his or her interest in a share prior to an actual distribution sec_1 of the trust agreement provides that the tribal council shall have the right at any time and from time to time in its sole discretion to substitute assets of equal fair_market_value for any asset held by any of the separate trusts provided however that such substitution of assets shall be subject_to an independent third party review by a recognized appraiser establishing the fair_market_value of the substituted assets this right is exercisable by the tribal council in a nonfiduciary capacity without the approval or consent of any person in a fiduciary capacity sec_61 defines gross_income as income from whatever source derived sec_451 and sec_1_451-1 of the income_tax regulations provide generally that gains profits and income are includible in gross_income for the taxable_year in which they are actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received by a taxpayer in the taxable_year during which it is credited to a taxpayer’s account set apart or otherwise made available so the taxpayer may draw upon it at any time or so that the taxpayer could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions the doctrine_of constructive receipt requires a cash_basis taxpayer to recognize income when the taxpayer has an unqualified vested right to receive immediate payment 169_f2d_483 1st cir 13_tc_178 in this case the trusts’ beneficiaries are not in constructive receipt of funds placed in the trusts because they do not have an unqualified vested right to receive immediate payment of either the funds transferred to the trusts or income earned by the trusts in addition to the doctrine_of constructive receipt the facts of the case must be analyzed under the economic_benefit_doctrine in 16_tc_244 aff'd per curiam 194_f2d_541 6th cir the court held that the amount placed in trust to be paid out to the taxpayer in later years conferred an economic benefit on the taxpayer in the year the trust was funded in that case the taxpayer a corporation president voluntarily decreased his compensation in a later year when the corporation was sound financially a_trust was set up by the board_of directors for the benefit of the taxpayer in determining that funding the trust conferred an economic benefit on the taxpayer in the year the trust was established the court noted that the employer had made an irrevocable transfer to the trust the employer had relinquished all control the taxpayer had an absolute right to the funds that were to be applied for his sole benefit the funds were beyond the reach of the employer's creditors the taxpayer's right to the funds was not contingent and there were no restrictions on the taxpayer's right to assign or otherwise dispose_of his interest the economic_benefit_doctrine also has been applied to require inclusion in income of prize winnings when they are irrevocably placed in a fund to be paid to the winner at a later date see 64_tc_245 67_tc_814 revrul_62_74 1962_1_cb_68 and rev_rul 1967_1_cb_105 revrul_83_25 1983_1_cb_116 holds that a minor received the economic benefit of the amount of damages paid into the registry of a court the amount of damages was awarded to the minor as a result of a personal injury suit filed on the minor’s behalf pursuant to a court order the amount of damages was transferred to a_trust for the minor’s benefit under the terms of the trust the trustee was authorized to distribute funds necessary for the health education support or maintenance of the minor the trust was not subject_to revocation by the minor but was subject_to amendment modification or revocation by the court the trust was to terminate upon the minor reaching the age of at which time the trust would distribute all of its property to him if the minor died before reaching the age of the trust property would pass to the minor's estate the economic_benefit_doctrine does not apply where the beneficiary's ability to obtain trust amounts are subject_to a future condition or forfeiture for example the court in 277_f2d_413 6th cir held that the taxpayer did not receive an economic benefit from a_trust established by his employer since the taxpayer was restricted by the terms of the trust from exercising any dominion over the funds the court noted that in sproull the trust agreement contained no restrictions on the taxpayer’s right to assign or otherwise dispose_of his interest while in the case before them the taxpayer’s rights were restricted and that this distinction was critical id see also 62_tc_524 holding there was no economic benefit where the trust in question contained an implicit condition that if its terms were violated then distributions from the trust would be forfeited in the instant case the trusts have various restrictions and conditions that must be satisfied before proceeds will be distributed to beneficiaries accordingly the trust beneficiaries do not derive an economic benefit when amounts are contributed to the trusts or as income is earned by the trusts sec_671 provides that where a grantor is treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual under sec_1_671-3 if a grantor is treated as the owner of a portion of a_trust that portion may or may not include both ordinary_income and other income allocable to corpus sec_1_671-3 provides that if the grantor is treated as an owner under sec_675 because of a power over corpus then the grantor includes both ordinary_income and other income allocable to corpus in the portion the grantor is treated as owning under sec_675 the grantor will be treated as the owner of any portion of a_trust in which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity sec_675 provides that a power to reacquire the trust corpus by substituting other_property of an equivalent value is a power_of_administration under sec_1_675-1 if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or a nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration the circumstances surrounding the trusts’ administration will determine whether the power_of_administration is exercisable in a fiduciary or a nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director where the returns are filed therefore we cannot determine at this time whether the band would be treated as the owner of the trusts under sec_675 provided that the circumstances indicate that the power_of_administration is exercisable in a nonfiduciary capacity the band will be treated as the owner of the trusts under sec_675 based on the information submitted and representations made we conclude as follows neither the creation of the trusts nor the contributions of assets to the trusts nor the accumulation of income in the trusts will result in taxable_income for the minors or incompetent members of the band using the cash_method_of_accounting benefits payable from the trusts will be includible in the gross_income of the minor or incompetent members in the taxable_year or years in which the benefits are actually distributed or otherwise made available provided that the circumstances surrounding the trusts’ administration indicate that the power_of_administration held by the band over the trusts ie the power to substitute assets for assets of equivalent value is exercisable by the band in a nonfiduciary capacity without the approval or consent of a person in a fiduciary capacity the band will be treated as the owner of the trusts under sec_675 assuming that the band is treated as the owner of the trusts under sec_675 the band which is not subject_to federal_income_tax shall not be subject_to federal_income_tax on the income of the trusts nor will there be any_tax consequences to the band upon funding of the trusts revrul_94_16 1994_1_cb_19 revrul_67_284 1967_2_cb_55 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter will be sent to the band sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
